Citation Nr: 0710509	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-29 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back condition.

2.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1967 
to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for a low back 
condition, finding that the veteran had not submitted new and 
material evidence to reopen the claim.  Irrespective of the 
RO's action, the Board must decide whether the veteran has 
submitted new and material evidence to reopen the claim of 
service connection for a low back condition.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A service connection claim for a left knee condition also was 
appealed to the Board.  In January 2005, however, the RO 
granted service connection for this claim, which is 
considered a total grant of benefits sought on appeal.  For 
this reason, the Board no longer has jurisdiction over the 
claim and the appeal for service connection for a left knee 
condition is dismissed. 38 U.S.C.A. § 7105 (West Supp. 2005); 
38 C.F.R. §§ 20.202, 20.204 (2006).


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for a low back condition in February 1989.  The 
veteran did not appeal the decision.

2.  Evidence received since the final February 1989 decision 
was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claim, is not cumulative 
or redundant, and raises a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for a low back disorder.

3.  A low back condition was not diagnosed in service or for 
many years thereafter; and the competent and most probative 
evidence of record does not relate the current low back 
condition to service.


CONCLUSIONS OF LAW

1.  The February 1989 RO decision denying entitlement to 
service connection for a low back condition is final.  38 
U.S.C. § 4004(b) (1988); 38 C.F.R. § 19.104 (1988).

2.  New and material evidence having been received since the 
February 1989 RO decision, the claim for entitlement to 
service connection for a low back condition is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  A low back condition was not incurred in or aggravated by 
active service, directly or presumptively.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claim for a low back condition by way of a September 2003 VA 
letter, prior to the January 2004 rating decision.  
Specifically, the RO notified the veteran that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  The RO also notified the veteran of 
his responsibility to respond in a timely manner to VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The RO notified the veteran again in October 2004, 
specifically requesting the veteran to submit any relevant 
evidence in his possession.

The Board notes that the September 2003 VA letter notified 
the veteran that he had 30 days from the date of the letter 
to respond.  The veteran was further advised that if he did 
not respond by the end of the 30-day period, his appeal would 
be decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the 30-day 
notice given to the veteran in this case.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
September 2003 and October 2004 letters did not provide the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  However, since no new disability rating or 
effective date for award of benefits will be assigned, as 
discussed below, any defect with respect to the content of 
the notice requirement was non-prejudicial.

Additionally, VA has obtained all relevant, identified, and 
available evidence.  VA also has provided the necessary VA 
examination.  The veteran has not referred to any additional, 
unobtained, available, relevant evidence.  Therefore, VA has 
satisfied all duties to notify and assist the veteran.

The Board has considered the veteran's claim to reopen 
entitlement to service connection for a low back condition 
with respect to the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5100 et. seq. (West 2002), including the 
notice requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Given the favorable outcome regarding the new and material 
evidence claim, however, no prejudice to the veteran could 
result from that adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  

New and material evidence

The RO originally denied entitlement to service connection 
for a low back condition in February 1989, on the basis that 
there was no evidence of any in-service incurrence.  The 
veteran did not appeal this decision; so it became final.  38 
U.S.C. § 4004(b) (1988); 38 C.F.R. § 19.104 (1988).

The veteran filed a claim to reopen entitlement to service 
connection for a low back condition in June 2003.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2006).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence of record at the time of the last final RO decision 
in February 1989 included the service medical records, 
showing complaints of back pain.  

Evidence received since the February 1989 rating decision 
consists of VA medical records dated from May 1991 to 
September 2003, showing findings of lumbar strain and 
degenerative changes in the lumbar spine, an April 2003 
private medical opinion relating the current back disability 
to service, and a November 2003 VA medical opinion that the 
back disability is not related to service.

This evidence is new, as it was not previously considered by 
the RO.  The evidence also is material, as it relates to an 
unestablished fact necessary to substantiate the claim, 
specifically a possible relationship between the current back 
disability and complaints of back pain in service.  This 
evidence raises a reasonable possibility of substantiating 
the claim for entitlement to service connection for a low 
back condition.  The Board thus finds that this information 
constitutes new and material evidence within the meaning of 
38 C.F.R. § 3.156(a); and the claim is reopened. 38 U.S.C.A. 
§ 5108.

Service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows the veteran has a current low 
back condition.  A May 1991 VA x-ray examination report shows 
findings of lumbar strain and mild disc narrowing in the 
lumbar spine.  A February 1996 VA x-ray examination report 
shows moderately severe degenerative changes noted at the L4-
S1 level with marked loss of disc space height, endplate 
sclerosis, and osteophytosis.  There also was facet joint 
disease noted at the L3-4 level and minor osteophytes noted 
at the L1 level.  VA medical records dated from April 2003 to 
September 2003 show complaints of chronic low back pain.  In 
September 2003, a VA x-ray examination report shows a finding 
of degenerative changes in the lumbar spine.  

The next issue is whether there is evidence of any in-service 
incurrence of a low back condition.  The service medical 
records include a January 1969 service discharge examination 
noting the veteran's complaints of low back pain (LBP) in the 
lumbosacral (LS) region when bending forward.  He was given a 
"NORMAL" clinical evaluation of his musculoskeletal system.  
A February 1969 medical record shows an assessment of low 
back/lumbar pain, chronic since entering service in September 
1967.  The veteran reportedly had no known injury or 
radiation and had some problems off and on prior to service.  
On physical examination, he had mild tenderness on the right 
lumbar paravertebral muscles.  There was no limitation of 
motion but pain on the right side with all motions.  The 
patellar reflexes were "ok."  The x-ray examination was 
negative.  The veteran reportedly had done flexion exercises 
before without benefit and was informed that this was all 
they could offer him.

While the service medical records note that the veteran had 
some back problems before service, as none of the evidence 
shows a diagnosis of any low back disorder prior to service 
and nothing was mentioned at entry into service, according to 
applicable regulation, the veteran is presumed sound at entry 
into service.  See 38 C.F.R. § 3.304(b).  The analysis thus, 
is whether his current low back condition is related to 
complaints of back pain in service.  

Upon review, there is evidence both for and against the 
claim.

The favorable evidence consists of an April 2003 private 
medical opinion, on which the physician noted that he had 
observed the veteran and reviewed his medical records dating 
back to February 1969.  The physician indicated that he felt 
it was reasonable to say that it was likely that the 
veteran's chronic low back pain began in service.  The 
examiner noted the treatment report in February 1969 showing 
low back pain.  

The unfavorable evidence consists of a November 2003 VA 
examination report, on which the examiner noted that he had 
reviewed the claims file and the veteran's complaints of low 
back pain in February 1969.  The examiner also noted the 
veteran's present complaints of six to seven episodes of low 
back pain, lasting for a day or so.  The veteran indicated 
that about four years ago, he had radiation of pain into the 
right lower extremity but that this got better with one 
injection of Cortisone in his lower back.  All other times, 
the pain reportedly had been localized to the lower back and 
did not radiate into the lower extremities.  The examiner 
found that the veteran had degenerative joint disease of the 
lumbosacral spine but that there was no evidence for 
lumbosacral radiculopathy by clinical presentation or 
examination.  The examiner noted the veteran's history of low 
back pain prior to service and that there was no trauma 
during the time of service.  The examiner also noted that the 
veteran did not get any significant treatment for his low 
back pain until the 1980's and that these reportedly were 
only chiropractor treatments.  The examiner further indicated 
that the veteran had never been hospitalized nor had special 
procedures, such as epidural blocks for his low back 
condition and that examination was negative for lumbosacral 
radiculopathy.  The examiner thus found that the condition of 
his lumbosacral spine appeared to be age-related degenerative 
joint disease changes, noting that the veteran did not have 
any pathology noted on x-rays during his time in service.  
The examiner further found that at best he could determine 
there was no trauma that could have aggravated the veteran's 
low back condition.  The examiner thus stated that it was his 
opinion that it was as likely as not that the veteran's 
current back disability was not related to active duty 
military service.

While some of the evidence of record is favorable, the 
preponderance of the evidence is against the claim.  The 
private examiner who related the veteran's low back condition 
to service did not really give any explanation for his 
assessment, other than to note that the veteran had 
complaints of back pain in service.  The November 2003 VA 
examiner, however, noted the extensive details of the record, 
in making his determination that the veteran's current back 
condition was not related to service.  Specifically, the 
examiner noted that there was no evidence of trauma to the 
back in service and no post-service treatment for the back 
until 1980 when the veteran reportedly started seeing a 
chiropractor.  The examiner further noted that while the 
veteran had complaints of back pain prior to service, there 
was no evidence that this was aggravated by service.  While, 
as noted, there is not sufficient evidence to show a pre-
existing condition, these findings were worth noting by the 
examiner.  The private examiner did not provide any 
supporting details in making his determination.    

The Board also notes that the first finding of degenerative 
changes in the lumbar spine is in 1991, which is 22 years 
after service.  Thus, service connection is not warranted on 
a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  

Although the veteran has argued that his current low back 
condition is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the most probative medical evidence of record, which does not 
show that the veteran's current low back condition is related 
to service.  Additionally, there are no treatment records 
reflected on the claims file of continuity of symptomatology 
of a low back condition from service or during the 22 years 
before this disability was shown.  See Savage v. Gober, 10 
Vet. App. 488 (1997).  

In sum, the preponderance of the evidence is against the 
service connection claim for a low back condition; and the 
claim is denied.  In making this decision, the Board has 
considered the benefit of the doubt doctrine; however, as the 
evidence is not equally-balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a low back 
condition; thus, to this extent only, the claim is granted.

Entitlement to service connection for a low back condition is 
denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


